DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/21/2022 has been entered. Applicant has amended claims 1, 3, 4, and 6-9. Claims 1-9 are currently pending in the instant application. Applicant has not added nor cancelled any claims. Applicant’s amendments have overcome the specification objection previously set forth in the Non-Final Office Action mailed 05/10/2022. 
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 07/21/2022, with respect to 1, 8, and 9 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 3, and 4-8 and the 35 U.S.C. 102(a)(1) rejection of claim 9 has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for the Examiner’s Amendment was given in an email with Gary Jacobs on 08/18/2022. The Examiner’s Amendment is directed to the entered claim set dated 07/21/2022. Claims 1, 8, and 9 are amended. The application has been amended as follows:
1. (Currently Amended) An information processing method, comprising:
     acquiring use information indicating that a sterilized endoscope, in which a reusable part that is able to be used repeatedly and a non-reusable part that is able to be used only once are combined, is used;
     outputting a collection instruction for collecting the endoscope corresponding to the acquired use information from a medical institution; 
    acquiring information on 
a 
a predetermined number of endoscopes for which no specific schedule for inspection by the medical institution is recorded, the predetermined number being denoted as an endoscope margin, and 
a 
   outputting a delivery instruction for delivering a non-used replaceable endoscope to the medical institution in response to the collection instruction; and
        outputting a delivery instruction for instructing delivery of a non-used endoscope to the medical institution when equation (2) is not satisfied, wherein equation (2) comprises 
inventory quantity > inspection schedule quantity + endoscope margin.

8. (Currently Amended) An information processing device, comprising:
 	a use information acquisition unit that acquires use information indicating that a sterilized endoscope in which a reusable part that is able to be used repeatedly and a non-reusable part that is able to be used only once are combined is used in a medical institution;
	a collection instruction output unit that outputs a collection instruction for collecting the endoscope from the medical institution when the use information acquisition unit acquires the use information;
an endoscope information acquiring unit that acquires information on 
a 
a predetermined number of endoscopes for which no specific schedule for inspection by the medical institution is recorded, the predetermined number being denoted as an endoscope margin, and 
a 
	a first delivery instruction output unit that outputs a delivery instruction for delivering a non-used replaceable endoscope to the medical institution in response to the collection instruction; and 
	a second delivery instruction output unit that outputs a delivery instruction for instructing delivery of a non-used endoscope to the medical institution when equation (2) is not satisfied, wherein equation (2) comprises 
inventory quantity > inspection schedule quantity + endoscope margin.

9. (Currently Amended) An information processing system, comprising: 
a server; 
a client connected to the server via a network; and 
a reading device connected to the client, wherein
the reading device includes
a reading unit that reads an endoscope ID assigned to a single-use endoscope, and
a transmitting unit that transmits the endoscope ID read by the reading unit to the client,
  the client includes
a receiving unit that receives the endoscope ID transmitted from the transmitting unit, and
a use information transmitting unit that transmits use information on the endoscope based on the endoscope ID received by the receiving unit, and
     the server includes
a use information acquisition unit that acquires the use information transmitted from the use information transmitting unit,
a collection instruction output unit that outputs a collection instruction for collecting the endoscope from the medical institution when the use information acquisition unit acquires the use information; 
an endoscope information acquiring unit that acquires information on 
a 
a predetermined number of endoscopes for which no specific schedule for inspection by the medical institution is recorded, the predetermined number being denoted as an endoscope margin, and 
a 
a first delivery instruction output unit that outputs a delivery instruction for delivering a non-used replaceable endoscope to the medical institution in response to the collection instruction; and 
a second delivery instruction output unit that outputs a delivery instruction for instructing delivery of a non-used endoscope to the medical institution when equation (2) is not satisfied, wherein equation (2) comprises 
inventory quantity > inspection schedule quantity + endoscope margin
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The subject matter of the independent claims in the amendment submitted on 07/21/2022 could either not be found or was not suggested in the prior art of record. With respect to claims 1, 8, and 9, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a predetermined number of endoscopes for which no specific schedule for inspection by the medical institution is recorded, the predetermined number being denoted as an endoscope margin, and the number of endoscopes recorded in an endoscope inventory of the medical institution, which is denoted as the inventory quantity; outputting a delivery instruction for instructing delivery of a non-used endoscope to the medical institution when equation (2) is not satisfied, wherein equation (2) comprises  inventory quantity > inspection schedule quantity + endoscope margin, as recited in claim 1; An information processing device, comprising: a predetermined number of endoscopes for which no specific schedule for inspection by the medical institution is recorded, the predetermined number being denoted as an endoscope margin, and the number of endoscopes recorded in an endoscope inventory of the medical institution, which is denoted as the inventory quantity; a second delivery instruction output unit that outputs a delivery instruction for instructing delivery of a non-used endoscope to the medical institution when equation (2) is not satisfied, wherein equation (2) comprises inventory quantity > inspection schedule quantity + endoscope margin, as recited in claim 8; An information processing system, comprising: a predetermined number of endoscopes for which no specific schedule for inspection by the medical institution is recorded, the predetermined number being denoted as an endoscope margin, a second delivery instruction output unit that outputs a delivery instruction for instructing delivery of a non-used endoscope to the medical institution when equation (2) is not satisfied, wherein equation (2) comprises inventory quantity > inspection schedule quantity + endoscope margin, as recited in claim 9, in combination with the other elements recited in the independent claims.
	The closest relevant art is: U.S. Publication No. 2007/0083286 to Kobayashi which discloses an information processing method (see [0211]- FIG. 13 is a functional block diagram…Each block shown in the figure may be implemented using elements and mechanical devices including a CPU by hardware while using a computer program by software), acquiring use information indicating that a sterilized endoscope in which a reusable part that is able to be used repeatedly ([0205]- The reusable subassemblies are washed and then sterilized) and a non-reusable part that is able to be used only once ([0205]- Among the disassembled subassemblies, non-reusable ones are disposed) are combined is used (see[0207]- S224, based on the subassembly information stored in the subassembly information database 206, it is determined whether the reusable subassemblies are to be reused or not; see [0209]- The subassembly ID storage 230 stores subassembly IDs... The usage attribute value is a measure for usage status of the subassemblies); outputting a collection instruction for collecting the endoscope corresponding to the acquired use information from a medical institution ([0206]- It is determined whether the collected reusable subassemblies are to be reused or disposed depending on their usage…[0126]- When the subassemblies are collected at the step S224 shown in FIG. 11, the subassembly interface process element 244 reads the number of usage times as the usage attribute value from the subassembly information terminal 224 assigned to the subassemblies); acquiring information on the number of endoscopes for which inspection is scheduled by the medical institution, which is denoted as an inspection-schedule quantity([0217]-A given number of times column 270), the number of endoscopes recorded in an endoscope inventory of the medical institution, which is denoted as the inventory quantity (inventory database 438), but Kobayashi does not teach the features discussed above as recited in the independent claims.
	JP 2006296675A to Ishiguro et al. (hereinafter "Ishiguro") discloses Ishiguro discloses an information processing system, comprising: a server (Fig. 3- server 53a) , a client connected to the server (Fig. 3- in-hospital server 45) via a network (page 5- The server 53a of the manufacturer 53 is connected to the in-hospital server 45 of the hospital 51, the terminal 54a of the agency 54, and the terminal 55a of the collection company 55 via the wide area network 52), and a reading device connected to the client (Fig. 3- ID reading device 42), wherein the reading device includes a reading unit that reads an endoscope ID (page 5-an ID reading device 42 for reading ID information recorded on the identification tag 41 is arranged in the examination room 51a) assigned to a single-use endoscope (page 1-an endoscope 2 as a disposable medical instrument), and a transmitting unit that transmits the endoscope ID read by the reading unit to the client (page 5- the ID reading device 42 automatically reads ID information recorded by wireless communication with the identification tag 41 when the identification tag 41 is located within the wireless communication range), the client includes a receiving unit that receives the endoscope ID transmitted from the transmitting unit (page 5-the in-hospital server 45 records the ID information of the used endoscope cover 3 by transmitting the ID information of the identification tag 41 read from the ID reading device 42), and a use information transmitting unit that transmits use information on the endoscope based on the endoscope ID received by the receiving unit (page 5-the in-hospital server 45 records the ID information of the used endoscope cover 3 by transmitting the ID information of the identification tag 41 read from the ID reading device 42), and the server includes a use information acquisition unit that acquires the use information transmitted from the use information transmitting unit (page 5-a used identification marker information acquisition unit that acquires identification marker information of a disposable medical instrument), a collection instruction output unit that outputs a collection instruction for collecting the endoscope from the medical institution when the use information acquisition unit acquires the use information (page 16-Based on the calculation result of the calculation unit, a collection instruction unit that transmits collection instruction information of the used medical device via the communication line); the number of endoscopes recorded in an endoscope inventory of the medical institution, which is denoted as the inventory quantity ([0033]- The in-hospital server 45 is connected to the purchasing unit 51b via the in-hospital network 44, and stores purchase information and inventory information on purchased medical instruments, medical tools, medicines, and the like); a first delivery instruction output unit that outputs a delivery instruction for delivering a non-used replaceable endoscope to the medical institution (page 2- a delivery instruction unit that transmits delivery instruction information of a new disposable medical device via the communication line, based on the calculation result of the calculation unit), but Ishiguro does not teach the features discussed above as recited in the independent claims.
	The prior art when considered in combination or individually does not teach the claimed invention as seen in currently amended claims 1, 8, and 9, and therefore the claimed invention was not obvious before the effective filing date. An updated search was conducted, and no prior art before the effective filing date of the claimed invention anticipates or renders obvious the disclosed invention. Any combination of the prior art of record, made to meet the current limitations of the information processing system, device, and method having a delivery instruction for a non-used endoscope would only be done so with impermissible hindsight. The dependent claims are in the state of allowance due to depending from allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795